Citation Nr: 1113689	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for cataracts, on a direct basis, as a result of in-service exposure to herbicides, and as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension, on a direct basis, as a result of in-service exposure to herbicides, and as secondary to service-connected disability.

3.  Entitlement to service connection for kidney disease, on a direct basis, as a result of in-service exposure to herbicides, and as secondary to service-connected disability.

4.  Entitlement to service connection for neuropathy of the right lower extremity, on a direct basis, as a result of in-service exposure to herbicides, and as secondary to service-connected disability.

5.  Entitlement to service connection for neuropathy of the left lower extremity, on a direct basis, as a result of in-service exposure to herbicides, and as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 1948 and from July 1949 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied the claims for service connection for diabetes mellitus (type II), retinopathy, cataracts, hypertension, kidney disease, and neuropathy of the upper and lower extremities.

In October 2009, the Board denied entitlement to diabetic retinopathy, and granted service connection for diabetes mellitus type II.  The remaining issues on appeal were remanded to the RO for additional development of the record.  

In December 2010, the RO implemented the October 2009 Board decision and granted service connection for diabetes mellitus type II.  A 20 percent rating was assigned from January 20, 2009.  



In a February 2011 rating decision, the RO granted service connection for peripheral neuropathy of the left and right upper extremities.  A 10 percent rating was assigned to each extremity from January 20, 2009.  Thus, this is a complete grant of benefits and this appeal is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cataracts, hypertension, and kidney disease are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated peripheral neuropathy of the right and left lower extremities is shown as likely as not to be due to the service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

Service connection is warranted for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Board finds that the evidence of record supports the grant of service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected diabetes mellitus.   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

There is medical evidence which establishes that the peripheral neuropathy of the lower extremities is caused by the service-connected diabetes mellitus type II.  As noted above, in October 2009, the Board granted service connection for diabetes mellitus type II.  In December 2010, the RO implemented the October 2009 Board decision and granted service connection for diabetes mellitus type II.  A 20 percent rating was assigned from January 20, 2009.  

A December 2009 VA examination report shows a diagnosis of severe diabetic peripheral neuropathy affecting the lower extremities.  A January 2011 VA diabetes mellitus examination report indicates that there was electrodiagnostic evidence consistent with demyelinating and axonal peripheral neuropathy, sensory and motor, of a chronic nature.  The examiner opined that the etiology of the peripheral neuropathy was the diabetes.  The examiner stated that the peripheral neuropathy of the right and left lower extremities secondary to the diabetes mellitus was mild.  

There is no competent evidence which attributes the peripheral neuropathy to a disease other than the diabetes mellitus.

On review of the facts in this case, and given the December 2009 and January 2011 VA medical opinions, the Board finds that the evidence supports the grant of service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected diabetes mellitus type II.  

Accordingly, service connection for peripheral neuropathy of the right and left lower extremities is granted.

The Board acknowledges that service connection is in effect for radiculopathy of the left and right lower extremities.  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).

The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (2010). 

The Board notes that 38 C.F.R. § 4.14 does not prohibit service connection in this instance.  However, the provisions of 38 C.F.R. § 4.14 must be considered when VA assigns a disability rating to the service-connected peripheral neuropathy of the lower extremities.  


ORDER

Service connection for peripheral neuropathy of the right and left lower extremities is granted.  


REMAND

The October 2009 remand directed that the RO to afford the Veteran a VA examination to obtain medical evidence of the nature and etiology of the cataracts, hypertension, and kidney disorder.  The RO was directed to ask the examiner to render a medical opinion as to whether the current disabilities had their clinical onset in service, were otherwise related to active duty to include exposure to herbicides in service, and were caused or aggravated by the diabetes mellitus.  

The Veteran was afforded VA examinations in December 2009.  The VA examiners provided opinions as to whether the claimed disabilities were caused by the diabetes mellitus.  However, the examiners did not render an opinion as to whether the claimed disabilities had its onset in service or were aggravated by the service-connected diabetes mellitus.  

The Board finds that the December 2009 VA examination response and medical opinions do not comply with the October 2009 remand action because the examiners did not provide an opinion as to all possible theories of service connection.  

Thus, the Board finds that the RO should ask the examiners who conducted the December 2009 VA examination or a suitable replacement to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed disabilities had its clinical onset in service or are otherwise related to service to include herbicide exposure in service, and whether the claimed disabilities are aggravated by the service-connected diabetes mellitus.   

The U. S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As such, the Board has determined that it cannot properly adjudicate the Veteran's service connection claims without further development of the record.  

The Board notes that in the January 2011 VA examination report, the VA examiner opined that the hypertension first manifested in 1967 but the examiner did not identify the evidence of record which supports this opinion.  

The Board finds that the RO should ask the examiner who conducted the February 2011 VA examination or a suitable replacement to prepare an addendum to the VA medical opinion and identify the evidence of record which supports the medical opinion that the hypertension first manifested in 1967.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The RO should also obtain all records of the Veteran's treatment for the hypertension, cataracts, and kidney disease from the VA healthcare system dated from December 2010.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all records of the Veteran's treatment for the hypertension, cataracts, and kidney disease from the VA healthcare system dated from December 2010.

2.  The RO should ask the VA examiners who conducted the December 2009 VA examinations (or if he or she is no longer available, a suitable replacement) to prepare addendums to the VA medical opinions that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension, cataracts, and kidney disease had their clinical onset in service or are otherwise related to service to include herbicide exposure in service, and whether the hypertension, cataracts, and kidney disease are aggravated by the service-connected diabetes mellitus.  

If the examiner finds that any of the claimed disabilities are aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.

3.  The RO should ask the VA examiner who conducted the February 2011 VA examination (or if he is no longer available, a suitable replacement) to prepare an addendum to the VA medical opinion and identify the evidence of record which supports the medical opinion that the hypertension first manifested in 1967.  

The claims folder should be made available to the examiner for review in conjunction with the medical opinion, and the examiner should acknowledge such review.  The examiner should provide a rationale for all conclusions.  

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.  

4.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


